PD-0600-15
                             PD-0600-15                           COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 5/18/2015 4:23:46 PM
May 19, 2015                                                        Accepted 5/19/2015 4:59:10 PM
                                                                                    ABEL ACOSTA
                         P.D. NO.                                                           CLERK




KEVIN ROYCE PEEK,                    §         IN THE COURT OF
         Appellant                   §
vs.                                  §
                                     §
STATE OF TEXAS,                      §         CRIMINAL APPEALS OF TEXAS
         Appellee                    §


                MOTION FOR EXTENSION OF TIME TO FILE

                  PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      Comes Now, Appellant, Kevin Royce Peek, and files this Motion for

Extension of Time to File Petition for Discretionary Review under Rule 68.2(c) of

the Texas Rules of Appellate Procedure and would show:

                                         I.

      The judgment of the Eleventh Court of Appeals at Eastland, Texas was

entered on April 16, 2015 in Kevin Royce Peek, Appellant, vs. The State of Texas,

Appellee, Case No. 11-12-00319-CR. Said judgment upheld the trial court’s

judgment below.

                                         II.

      No Motion for Rehearing was filed.




                                         1
                                         III.

      The deadline for filing Appellant’s Petition for Discretionary Review is May

18, 2015. No previous extensions of time to file the petition have been granted.

                                         IV.

      Appellant’s requests an extension of time of thirty (30) days to file his

Petition for Discretionary Review until June 17, 2015 for the following reasons.

       1. The undersigned attorney was preparing a brief filed on May 8, 2015 in

          Brandi Marie Spivey, Appellant, vs. The State of Texas, Appellee, in

          Case No. 11-14-00365-CR.

       2. The undersigned will need more time than usual to research the potential

          issues for the petition for discretionary review in this case.

       3. This extension of time is necessary for Appellant to receive effective

          assistance of counsel.

                              PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this motion for an extension of thirty (30) days until June 17, 2015 to file

Appellant’s petition for discretionary review herein.

                                        Respectfully submitted,

                                        /s/ Connie J. Kelley
                                        Connie J. Kelley
                                        Attorney for Appellant



                                          2
                                       1108 Lavaca, #110-221
                                       Austin, TX 78701
                                       (512)445-4504
                                       (512)478-2318 (facsimile)
                                       warrentucker@grandecom.net
                                       State Bar No. 11199600


                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served on

Michael Murray, Brown County District Attorney, at 200 S. Broadway,

Brownwood, Texas 76801 on the 18th day of May, 2015, by regular mail.

                                       /s/ Connie J. Kelley
                                       Connie J. Kelley


                       CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing document is in 14 point font, with the

exception of footnotes, which are in 12 point font. The word count of the

foregoing document is 252 words, which is in compliance with T.R.A.P. Rule 9.4.

                                       /s/ Connie J. Kelley
                                       Connie J. Kelley




                                          3